Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims require a substrate processing chamber comprising a shield rotatably coupled to a chamber body, the shield having at least one magnetic shunt to shield a non-sputtered target and at least one hole for exposing a target from a plurality of targets to be sputtered.  The shield is movable in both a rotational direction and linear direction along a central axis of the chamber.  
Additionally, either:
	The shunt is configured to decrease magnetic fields of a magnet above a target when the shield is raised to an uppermost position in the interior volume or;
	At lease one grounding trace on a lower surface of the chamber body adapter coupling the chamber body, targets, and shield, the trace having a plurality of contact bodies attached to the at least one grounding trace, each with compliant contact surfaces contacting with and grounding the adaptor; or
The shield additionally has a mounting arm with a radial extension embedded in the top of the shield, wherein the shunt is located in a pocket of the extension mounting arm and the at least one hole is located exterior of the extension of the mounting arm in the top of the shield.

	While prior art discloses knowledge in the art of a multi cathode target system containing a rotatable and linearly movable shield containing one or more holes for target exposure, use of shunting materials for the shield, and use of grounding contacts for the shield components (see prior office actions), none of the prior art teaches nor suggests the explicitly required shunting configurations or ground trace configurations of the instant claims as well as the other required chamber, target and shield configurations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on M-R 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794